DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Claim Status
Claims 37-58 are pending.
Claims 1-36 were cancelled.
Claims 45-46 and 50-51 are withdrawn as being directed to a non-elected invention, the election having been made on 9/3/2019.
Claims 37-44, 47-49, and 52-58 have been examined. 

Priority
This application has PRO 62/591,160 11/27/2017
This application has PRO 62/568,201 10/04/2017
This application has PRO 62/530,803 07/10/2017


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/8/2021 and 6/21/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 37-42, 47, and 52-58 under 35 U.S.C. 103 as being unpatentable over Costantino in view of Boutriau et al. and Zimmerman et al. is withdrawn because the argument of Costantino in view of Boutriau et al. does not explicitly teach the carrier protein conjugated polysaccharides must include Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l 9F and 23F is persuasive.
The rejection of claims 43-44 and 48-49 under 35 U.S.C. 103 as being unpatentable over Costantino in view of Boutriau et al. and Zimmerman et al., and further in view of NBCI AMV91693.1 is withdrawn because the argument of Costantino in view of Boutriau et al. does not explicitly teach the carrier protein conjugated polysaccharides must include Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F is persuasive.
The provisional rejection of claims 37-42, 47, and 52-58 on the ground of nonstatutory double patenting as being unpatentable over claims 19-20, 24-25, 28, and 30 of copending Application No. 16/459,303 in view of Costantino (US 2009/0117148 A1) is withdrawn because the amendments to the copending Application No. 16/459,303 overcome the rejection.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 37-38, 42, and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1–9) in view of Jones (Nature chemistry. 2015 (7): 952-960) in view of Dagan et al. (Vaccine 28 (2010) 5513–5523.), and in .
Claim 37 is drawn to a composition comprising at least 20 distinct (multiple) carrier protein antigen conjugates; wherein the antigen is a capsular polysaccharide of Streptococcus pneumoniae with further limitation as follows:
(a) the capsular polysaccharide in each distinct carrier protein-antigen conjugate is from a different serotype of Streptococcus pneumoniae;
(b) the carrier protein of the carrier protein-antigen conjugates is a polypeptide comprising at least one T-cell activating epitope and at least three non-natural amino acids (nnAAs), wherein the capsular polysaccharides are conjugated to the nn.AAs;
(c) there is a distinct carrier protein-antigen conjugate for each of Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l 9F and 23F;
(d) there are at least seven additional distinct carrier protein-antigen conjugates comprising a capsular polysaccharide from a Streptococcus pneumoniae serotype selected from the group consisting of serotypes 2, 6C, 8, 9N, 1 0A, 12F, 15A, 15B, l 5C, 16F, 17:F, 20, 20A, 20B, 22F, 23A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F and 38;
(e) the overall (weight by weight) ratio of all serotype polysaccharides to carrier protein in the composition is at least 1.0;
(f) each distinct carrier protein-antigen conjugate comprises the same carrier protein; and
(g) there is less than about 25% (by weight) total free capsular polysaccharide present in the composition.
Durando et al. teach pneumococcal immunotherapy and vaccines (p3, Table I). Durando et al. teach the beneficial use of a protein carrier conjugated polysaccharides, not free capsular polysaccharide, to elicit a T-cell-dependent response to enhance the immune response provided reading on the limitation of (g). Durando et al. teach the protein carrier comprising at least one T-cell activating is CRM197 (Title; p3, col 1, para 2), reading on the limitation of (f). Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13 valent), reading on the limitations of (a) and (c). Durando et al. further suggest other serotypes can be coadministered together comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I), reading on the limitation of (d). 
Durando et al. teach a carrier protein CRM197 comprising at least one T-cell activating epitope, but do not explicitly teach a carrier protein comprising at least 3 non-natural amino acid for the conjugation of capsular polysaccharides in the limitation of (b).

    PNG
    media_image1.png
    425
    406
    media_image1.png
    Greyscale
Jones teaches molecular design of synthetic vaccines (Title). Jones teaches the use of biorthogonal click chemistry for a carrier protein conjugated to polysaccharides via non-natural amino acid side chains because multiple natural amino acids can compete with the linker chemistry (reduce efficacy of cross-linking protein and saccharide) resulting in suboptimal presentation of the epitope to the immune system (p955, col 1, Bioconjugation and click chemistry-para 1). Jones further teaches the carrier protein for pneumoniae polysaccharide vaccine is CRM197 (p956, col 1, para 1). Dagan et al. teach CRM197 is suitable for multivalent vaccine conjugate (Abstract). Dagan et al. is recited to show multiple polysaccharides can be conjugated to CRM197, such as 6 sites per reading on the limitation of (b). 
Durando et al. in view of Jones and Dagan et al. do not teach the overall (weight by weight) ratio of all serotype polysaccharides to the carrier protein of CRM197 in the composition is at least 1.0.
Similarly, Costantino teaches capsular polysaccharides solubilisation and combination vaccines (Title). Costantino suggests the polysaccharides are made for multivalent saccharide vaccines comprising capsular saccharides from different serogroups of Streptococcus pneumoniae (pneumococcus)[0022-0023, 0080]. Costantino teaches polysaccharide antigens conjugated to a carrier protein of CRM197 [0080, 0152, claim 3]. Costantino further teaches the weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034], reading on the limitation (e). Costantino shows free capsular polysaccharide present in the composition from 5.9%-6.6% [0174], further reading on the limitation (g) less than 25% free capsular polysaccharide in the composition. Because Costantino teaches the weight of a saccharide to carrier protein/CRM197 (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide) [0034], one of ordinary skill in the art would have been taught to optimize the total weight of a saccharide: carrier protein/CRM197 between 0.5:1 and 5:1. For the reasons above, Durando et al. in view of Jones, in view of Dagan et al., and in view of Costantino teach a composition comprising 
With respect to claim 38, Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13 valent). Durando et al. suggest other underlined serotypes can be coadministered together comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I), reading on the limitation (i) in claim 38.
With respect to claim 42, Durando et al. teach the protein carrier comprising at least one T-cell activating is CRM197 (Title; p3, col 1, para 2).
With respect to claims 52-53, Costantino teaches the weight of a saccharide: carrier protein/CRM197 (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claims 54-55, Dagan et al. teach multiple polysaccharides can be conjugated to CRM197, such as 6 sites per CRM197 carrier protein (p5518, Fig 3).
One of ordinary skill in the art before the effective filing date would have been taught to combine Durando’s CRM197-polysachcaride antigen conjugate with Jones’s biorthogonal click chemistry because Jones teaches the use of biorthogonal click chemistry for a carrier protein conjugation to polysaccharides as multiple natural amino acids can compete with the linker chemistry (reduce efficacy of cross-linking protein and saccharide) resulting in suboptimal presentation of the epitope to the immune system (p955, col 1, Bioconjugation and click 
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings of CRM197 conjugated Streptococcus pneumoniae polysaccharide vaccines (Durando et al. in view of Jones and Dagan et al.) with Costantino’s weight ratio of saccharide to carrier protein/CRM197 because Costantino teaches the weight ratio of a saccharide to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034] and free capsular polysaccharides present in the composition from 5.9%-6.6% [0174]. The combination would have reasonable expectation of success because the references teach Streptococcus pneumonia polysaccharide conjugated to the same CRM197 carrier protein.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 43-44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. as applied to claims 37-38, 42, 52-55, and further in view of Baglioni et al. (WO 2010/150230 A1).
Claim 43 is drawn to the carrier protein has at least 80% sequence identity to SEQ ID NO:1.
Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. teach a composition comprising multiple carrier-protein antigen conjugates as applied to claims 37-
Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. do not explicitly teach a CRM197 protein sequence.
Baglioni et al. teach CRM197 protein and derivatives (Title) as vaccine carriers known in the art (p1, line 15-20). Baglioni et al. show the CRM197 protein of SEQ ID NO: 4 with 98.5% homology to this instant SEQ ID No: 1 as follows, reading on claims 43-44 and 48-49.

    PNG
    media_image2.png
    570
    641
    media_image2.png
    Greyscale

One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al.) with Baglioni’s CRM197 protein sequence because Durando et al. in view of 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 39-41, 47, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. as applied to claims 37-38, 42, 52-55, and further in view of Zimmerman et al. (Bioconjugate Chem. 2014, 25, 351-361, cited in IDS 9/3/2019).
Claim 39 is drawn to non-natural amino acids or capsular polysaccharides functionalized with an azido group to form polysaccharide-protein conjugate via a cyclooctyne group.
Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. teach a bioactive molecule conjugated to a carrier protein via a site-specific azide–alkyne cycloaddition (p955, col 1, Bioconjugation and click chemistry-para 1) as applied to claims 37-38, 42, and 52-55 above.
Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al. do not explicitly teach non-natural amino acids conjugated to polysaccharide vaccines via a cyclooctyne group.
Zimmerman et al. teach a site-specific conjugation of a bioactive molecule to a carrier protein via a functionalized non-natural amino acid in the carrier protein. Zimmerman et al. teach 
    PNG
    media_image3.png
    303
    439
    media_image3.png
    Greyscale
the conjugated site and number of functionalized biomolecules (Abstract) via a click chemistry reaction shown as follows (p543, Fig 1C).  Because Zimmerman et al. teach the incorporation of non-natural amino acid para-
    PNG
    media_image4.png
    211
    847
    media_image4.png
    Greyscale
azidomethyl-L-phenylalanine (pAMF) into a carrier protein for site-specific conjugation to avoid heterogeneous products (Abstract), consistent with Jones’s teaching (p955, col 1, Bioconjugation and click chemistry-para 1), one of ordinary skill in the art would have been taught to incorporate the non-natural amino acid of pAMF into a vaccine carrier protein of CRM197 for site-specific conjugation of polysaccharide vaccines via  pAMF residues within the carrier protein of CRM197, reading on claims 39 and 58.
With respect to claims 40-41 and 47, Zimmerman et al. teach incorporation of the non-natural amino acid of pAMF into a carrier protein for site-specific conjugation of a biomolecule (p354, Fig 1C). Because Zimmerman et al. teach the incorporation of non-natural amino acid para-azidomethyl-L-phenylalanine (pAMF) into a carrier protein for site-specific conjugation to avoid heterogeneous products (Abstract), consistent with Jones’s teaching (p955, col 1, Bioconjugation and click chemistry-para 1), one of ordinary skill in the art would have been taught to incorporate the non-natural amino acid of pAMF into a vaccine carrier protein of 

    PNG
    media_image5.png
    302
    762
    media_image5.png
    Greyscale
With respect to claim 56, a side-by-side comparison of Zimmerman's azide-alkyne cycloaddition reaction and applicant's formula XI is shown as follows. Although Zimmerman's functionalized PEG spacer is slightly different from the formula XI as claimed (a substitution of C by N in a linking moiety), the two linkers would be obvious with respect to structure and function as a spacer to link an antigen to a carrier protein. MPEP 2144.09 (I) states "A prima facie case of obviousness may be made when chemical compounds have very close structural (formula XI) similarities and similar utilities."
With respect to claim 57, Dagan et al. show CRM197 comprising 6 sites polysaccharide conjugation (p5518, Fig 3) in view of Zimmerman's azide-alkyne cycloaddition reaction (p345, Fig 1), reading on n is 6, W is C and y is 1.
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Durando et al. in view of Jones in view of Dagan et al., and in view of Costantino et al.) with Zimmerman's azide-alkyne cycloaddition reaction because Jones teaches the use of biorthogonal click chemistry for a carrier protein conjugation to polysaccharides via 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-38, 42-44, and 48-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 15-16, 129, 133, and 136 of copending Application No. 16/459,303 (the ‘303 application) in view of Durando et al. (Clin Microbiol Infect 2013; 19(suppl.1): 1–9) and Costantino et al. (US 2009/0117148 A1, previously cited 9/15/2020).
Claim 1 of the ‘303 application disclosed a protein-conjugate vaccine comprising a CRM197 derivative peptide of SEQ ID NO: 9 having 6 non-natural amino acids for site specific conjugation, satisfying the limitation (b) as the CRM197 derivative peptide of SEQ ID NO: 9 inherently comprising at least one T-cell activating epitope. 
Claim 1 of the ‘303 application does not explicitly teach the vaccines are different Streptococcus pneumonia.
Durando et al. teach pneumococcal immunotherapy and vaccines (p3, Table I). Durando et al. teach the beneficial use of a protein carrier conjugated polysaccharides, not free capsular polysaccharide, to elicit a T-cell-dependent response to enhance the immune response provided by the B cells, so that the antibody response is of greater specificity and functionality as well as inducing memory B cells (p3, col 2, para 1), reading on the limitation of (g). Durando et al. teach the protein carrier comprising at least one T-cell activating is CRM197 (Title; p3, col 1, para 2), reading on the limitation of (f). Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13 valent), reading on the limitations of (a) and (c). Durando et al. further suggest other serotypes can be coadministered together comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I), reading on the limitation of (d). 
Claim 1 of the ‘303 application in view of Durando et al. do not explicitly teach total weight ratio of serotype polysaccharides to carrier protein ≥ 1.0.
Costantino teaches polysaccharide antigens conjugated to a carrier protein of CRM197 [0080, 0152, claim 3]. Costantino suggest teaches the total weight ratio of saccharide antigen to carrier protein (w/w) can be optimized between 0.5:1 (i.e. excess protein) and 5:1 (i.e. excess saccharide)[0034], reading on the limitation (e). Costantino shows free capsular polysaccharide present in the composition from 5.9%-6.6% [0174], further reading on the limitation (g) less than 25% free capsular polysaccharide in the composition. Because all references teach CRM197 as a carrier vaccine protein, one of ordinary skill in the art would have been taught to combine the teachings taught in individual references with expected result of site-specific conjugation  in view of Durando et al. and Costantino et al. is obvious to the instant claim 37.
With respect to the instant claim 38, Durando et al. teach a conjugated polysaccharide vaccine comprising each of 13 Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, l9F and 23F (p3, Table I, 2010: 13 valent). Durando et al. suggest other underlined serotypes can be coadministered together comprising 2, 8, 9N, 9V, 10A, 11A, 11F, 15B, 17F, 20, 22F, and 33F with the 13 Streptococcus pneumoniae serotypes (p3, Table I), reading on the limitation (i) in claim 38.
Claims 5(g) and 6, 15-16, 129, 133, and 136 of the ‘303 application disclosed the non-natural amino acid is 2-amino-3-(4(azidomethyl)phenyl) propanoic acid (pAMF), satisfying the instant claims 40-41 and 47. 
Claims 1 and 8 of the ‘303 application disclosed the carrier protein SEQ ID NO: 9 as a CRM197 derivative, satisfying the instant claims 42-44 and 48-49.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
12-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631